Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stereo camera 101 includes a fan that introduces air; specific interpretation of “toward the glass member”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case the fan is not claimed in such a way that it is interpreted to be internal to the body of the camera, and air being blown “toward the glass member” does not specify which glass member nor does it require that the air make contact with said glass member, only that the air be blown in a general direction of the glass member. The claim limitations are interpreted as such.

    PNG
    media_image1.png
    319
    517
    media_image1.png
    Greyscale
Applicant argues that Ishii et al. does not teach “a fan configured to introduce air into the image-capturing-device cover through the intake port, cool the heat generating device, and blow the introduced air toward the glass member”. However, Examiner respectfully disagrees. Figure 8 of Ishii et al. is reproduced below:
In Paragraph 68, Ishii et al. teaches “In addition, the cover member 115 is configured to include a slit 117, which is an aperture in a strip shape, on the front surface and the back surface such that airflow 300 from the outside is vented from a front lower part to a back upper part to cool the stereo camera 101 inside. Note that the slit 117 is not limited to the aforementioned shape and disposition.” This clearly teaches introducing air into the image capturing device through an intake port. In Paragraph 72, it teaches “In addition, when an automotive air conditioner is activated, the temperature of the air 300 in the car is reduced by wind from the air conditioner. Moreover, when the wind is directed to an arrangement direction of the stereo camera 100 using a defroster or the like, the air 300 in the car becomes the airflow 301 and enters the cover member 115 through the slit 117 of the cover member 115, and passes through the periphery of the stereo camera 101 to move to an upper back side of the cover member 115. As compared with the case of natural air cooling, the rising speed of the airflow 301 is faster. Accordingly, when the airflow 301 passes and cools the fin of the heat dissipating part 120 illustrated in FIG. 5, the image processing element 109 can obtain a larger temperature reduction effect than the case of natural air cooling.” This clearly teaches a fan specifically introducing the airflow into and through the slit 117. In Paragraph 98, and Figure 20 it teaches “Furthermore, when the light shielding member 127 is attached to the cover member 125, a position adjustment mechanism 128 that can adjust a distance between the light shielding member 127 and an upper surface of the casing 105 of the stereo camera 101 is arranged and performs adjustment. Thus, it is possible to set the airflows 301 and 302 that are optimum for cooling, and it is possible to effectively reduce an increase in temperature of the stereo camera 101.”

    PNG
    media_image2.png
    468
    605
    media_image2.png
    Greyscale

This clearly teaches that depending on cooling requirements, the internal structure of the device may be adjusted so that airflow may be directed through the intake and towards a windshield, which is considered to be the airflow 301 along 127.
In light of the above remarks, the claims would be rejected using the same art as before.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483